DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(2), 120, 121, 365(c), or 386(c) as follows:
This application is claiming the benefit of prior-filed application No. 12/335,247 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.
This application makes reference to or appears to claim subject matter disclosed in Application No. 12/335,247, filed 12/15/2008. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross (U.S. 2009/0157486 hereinafter Gross).
As Claim 1, Gross teaches a method of generating recommendations of audiovisual items to members of a social network with a computing system, comprising: 
correlating a first member profile to other profiles in the social network with 5the computing system (Gross (¶0139 line 1-4), participants present their ratings with other member within social circles) to identify a first set of audiovisual items sampled by other members who have similar profiles to said first member profile; (and not sampled by the user) (Gross (¶0161 line 1-7, a product X is not tried by person B is recommended to the person B because B is correlated to person A)
processing a set of ratings for said first set of audiovisual items with the computing system to identify ratings correlations between items as a function of a 10sampling sequence for such items (Gross (¶0139 line 9-14), item A tend to receive higher rating when sampled before item B); 
wherein for a given first audiovisual item the computing system determines a second audiovisual item which is associated with a highest combined rating from members for such pair of audiovisual items (Gross (¶0139 line 9-14), item B and item A creates a preferred “sequence” of wine testing in order to optimizing enjoyment); 
granting access to said first member with the computing system to a live 15audiovisual item sampling event in response to a request from such member (Gross (¶0177 line 1-6), user select portion 425 in order to participate in the rating of items, review of contents …); 
generating a recommendation to said first member with the computing system to sample audiovisual items in an optimized sequence including said first audiovisual item followed by said second audiovisual item (Gross (¶0139 line 9-14), item B and item A creates a preferred “sequence” of wine testing in order to optimizing enjoyment); 
presenting said optimized sequence with the computing system to said 20first member during said live audiovisual item sampling event (Gross (¶0055 line 1-7, ¶0129 line 1-3), participant are provided the set of items in the same sequence).  

As Claim 2, besides Claim 1, Gross teaches wherein said ratings are provided by said members within a graphical interface ratings screen operating on mobile device (Gross (¶0101 line 1-8), user rating is collected on the collection device 130).  

As Claim 3, besides Claim 1, Gross teaches wherein said ratings are in the form of icons (Gross (¶0104 line 5-9), an icon of wine glass is used to provide a rating).  

As Claim 4, besides Claim 1, Gross teaches wherein said live sampling event is a virtual event managed by an event management website (Gross (¶0104 line 3-4), event management website).  

As Claim 5, besides Claim 1, Gross teaches wherein said profile includes at least member demographics (Gross (¶0097 line 3), demographic) and identifications of audiovisual items rated by said member (Gross (¶0149 line 1-4), user record is updated with scores and attributes provided to the items).  

As Claim 6, besides Claim 1, Gross teaches further including a step: 	
biasing said recommendation to 30present a third audiovisual item to said first member which is a promotional item (Gross (¶0078 line 10-11), promotional item is sent to the user).  

As Claim 7, besides Claim 1, Gross teaches further including a step: 
generating a seed list of items for said live audiovisual item sampling event (Gross (¶0099 line 5-7), a seed item list is provided for sampling event).  

As Claim 8, besides Claim 1, Gross teaches wherein at least some of said audiovisual items presented in said live audiovisual item sampling event are contributed by the members of 5the social network (Gross (¶0139 line 1-4), participants present their ratings with other member within social circles).  

As Claim 9, besides Claim 1, Gross teaches further including a step: 
presenting an item to a friend of said first member in response to a prediction indication by the member that such friend would like such item (share button) (Gross (¶0161 line 1-7, a product X is not tried by person B is recommended to the person B because B is correlated to person A).

As Claim 10, besides Claim 1, Gross teaches further including a step: 
generating a real-time 10recommendations of other types of third party items correlated to said audiovisual items to said first member (Gross (¶0125 line 4-6), recommendation “matchings” are provided in real-time).  

As Claim 11, besides Claim 1, Gross teaches further including a step: 
communicating item related actions by other members to said first member, including purchases of selected items predicted to be of interest to such member (Gross (¶0126 line 1-4), a person A’s recent purchase is communicated to participant B).  

As Claim 12, Claim 12 is rejected for the same reason(s) as Claim 1.
Claim 13-20 are rejected for the same reasons as Claims 2-7 and 9-10, respectively.
Response to Arguments
Response to Rejection Under 102:
	As prior art Gross (U.S. 2009/0157486), Applicant argues that the Application is parent of the instant application (second paragraph of page 6 in the remarks). Applicant further provides ADS to perfect the claimed priority.

    PNG
    media_image1.png
    103
    591
    media_image1.png
    Greyscale

	Applicant’s arguments are not persuasive because the ADS has to be submitted within the four months from the actual filling date of the application or sixteen months from the filing date of the prior application. However, Applicant could file a petition to accept an unintentionally benefit claim for the benefit claims to be accepted at the office.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ramamurty (U.S. 2008/0133318) teaches a system to invite new user to wine tasting and to suggest food pairing with selected wine.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAT HUY T NGUYEN/            Primary Examiner, Art Unit 2143